Case 9:17-cv-80495-KAM Document 761 Entered on FLSD Docket 01/14/2021 Page 1 of 18
             USCA11 Case: 19-13015 Date Filed: 01/13/2021 Page: 1 of 1

                                                                                                         AP
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT
                                                                                       Jan 13, 2021
                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303
                                                                                                             MIAMI

   David J. Smith                                                                     For rules and forms visit
   Clerk of Court                                                                     www.ca11.uscourts.gov


                                           January 13, 2021

   Clerk - Southern District of Florida
   U.S. District Court
   400 N MIAMI AVE
   MIAMI, FL 33128-1810

   Appeal Number: 19-13015-DD
   Case Style: Joanna Burke, et al v. OCWEN Financial Corp., et al
   District Court Docket No: 9:17-cv-80495-KAM

   A copy of this letter, and the judgment form if noted above, but not a copy of the court's
   decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
   was previously forwarded to counsel and pro se parties on the date it was issued.

   The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
   was previously provided on the date of issuance.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Lois Tunstall
   Phone #: (404) 335-6191

   Enclosure(s)
                                                                       MDT-1 Letter Issuing Mandate
Case 9:17-cv-80495-KAM Document 761 Entered on FLSD Docket 01/14/2021 Page 2 of 18
             USCA11 Case: 19-13015 Date Filed: 01/13/2021 Page: 1 of 1


                                  UNITED STATES COURT OF APPEALS
                                        For the Eleventh Circuit
                                            ______________

                                                 No. 19-13015
                                                ______________

                                            District Court Docket No.
                                              9:17-cv-80495-KAM

   JOANNA BURKE,
   JOHN BURKE,

                                                      Interested Parties - Appellants,

   CONSUMER FINANCIAL PROTECTION BUREAU,

                                                       Plaintiff,

   OFFICE OF THE ATTORNEY GENERAL,
   State of Florida, Department of Legal Affairs, et al.,

                                                        Consolidated Plaintiffs,


   versus

   OCWEN FINANCIAL CORPORATION,
   a Florida corporation,
   OCWEN LOAN SERVICING LLC,
   a Delaware limited liability company,
   OCWEN MORTGAGE SERVICING INC.,
   a U. S. Virgin Islands corporation,

                                                 Defendants - Appellees.
                              __________________________________________

                              Appeal from the United States District Court for the
                                         Southern District of Florida
                              __________________________________________

                                                  JUDGMENT

   It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is entered
   as the judgment of this Court.

                                          Entered: November 02, 2020
                                For the Court: DAVID J. SMITH, Clerk of Court
                                                By: Jeff R. Patch




   ISSUED AS MANDATE 01/13/2021
Case 9:17-cv-80495-KAM Document 761 Entered on FLSD Docket 01/14/2021 Page 3 of 18
             USCA11 Case: 19-13015 Date Filed: 11/02/2020 Page: 1 of 15



                                                                    [DO NOT PUBLISH]



                   IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 19-13015
                                Non-Argument Calendar
                              ________________________

                          D.C. Docket No. 9:17-cv-80495-KAM

   JOANNA BURKE,
   JOHN BURKE,

                                                            Interested Parties - Appellants,

   CONSUMER FINANCIAL PROTECTION BUREAU,

                                                                                  Plaintiff,

   OFFICE OF THE ATTORNEY GENERAL,
   State of Florida, Department of Legal Affairs, et al.,

                                                                   Consolidated Plaintiffs,


                                         versus

   OCWEN FINANCIAL CORPORATION,
   a Florida corporation,
   OCWEN LOAN SERVICING LLC,
   a Delaware limited liability company,
   OCWEN MORTGAGE SERVICING INC.,
   a U. S. Virgin Islands corporation,

                                                                   Defendants - Appellees.
Case 9:17-cv-80495-KAM Document 761 Entered on FLSD Docket 01/14/2021 Page 4 of 18
             USCA11 Case: 19-13015 Date Filed: 11/02/2020 Page: 2 of 15



                                 ________________________

                         Appeal from the United States District Court
                             for the Southern District of Florida
                               ________________________

                                      (November 2, 2020)

   Before NEWSOM, GRANT, and LAGOA, Circuit Judges.

   PER CURIAM:

          John and Joanna Burke, proceeding pro se, appeal from the denial of their

   motions to intervene as of right and by permission and for reconsideration in an

   action brought by the Consumer Financial Protection Bureau (CFPB) against

   Ocwen Financial Corporation, Ocwen Mortgage Serving, Inc., and Ocwen Loan

   Serving, LLC (collectively, Ocwen).1 After careful review, we affirm the district

   court’s rulings.

                                                 I

          The CFPB sued Ocwen, alleging violations of: (1) the Consumer Financial

   Protection Act, 12 U.S.C. §§ 5531, 5536; (2) the Fair Debt Collection Practices

   Act, 15 U.S.C. §§ 1692e(2)(a), 1692e(10), 1692f; (3) the Real Estate Settlement

   Procedures Act, 12 U.S.C. §§ 2605, 2617; (4) the Truth in Lending Act, 15 U.S.C.

   § 1604(a); and (5) the Homeowners Protection Act of 1998, 12 U.S.C. § 4902(b).



   1
    Although a motion for intervention is not an appealable final order, we have provisional
   jurisdiction to determine whether the denial was proper. See AAL High Yield Bond Fund v.
   Deloitte & Touche LLP, 361 F.3d 1305, 1309 n.4 (11th Cir. 2004).
                                                 2
Case 9:17-cv-80495-KAM Document 761 Entered on FLSD Docket 01/14/2021 Page 5 of 18
             USCA11 Case: 19-13015 Date Filed: 11/02/2020 Page: 3 of 15



         Separately, the Burkes were involved in two cases implicating their

   property. First, in April 2011, Deutsche Bank initiated an action to foreclose the

   Burkes’ property. Deutsche Bank Nat’l Tr. Co. v. Burke, 902 F.3d 548, 550 (5th

   Cir. 2018). That action concluded when the Fifth Circuit held that the foreclosure

   of the Burkes’ property could proceed. Id. at 551–52. Second, after the Fifth

   Circuit’s decision on foreclosure, the Burkes sued Ocwen, alleging that Ocwen

   violated federal and state law in servicing their loan. Burke et al v. Ocwen Loan

   Servicing, LLC, 18-cv-04544, Dkt. 1 (S.D. Tex.).

         After the CFPB and Ocwen had already conducted extensive discovery,

   including filings under seal, the Burkes moved pro se to intervene in the case, both

   as of right and permissively. The Burkes asserted that Ocwen was the mortgage

   servicer for their mortgage with Deutsche Bank, that they were under wrongful

   foreclosure, and that they were separately litigating against Ocwen in the Southern

   District of Texas. The Burkes argued that they had direct knowledge of facts that

   would help the CFPB’s case and explained that they were intervening because they

   wanted to “(1) make a ‘material’ impact on this Florida case, (2) help save their

   own homestead from wrongful foreclosure and (3) help homeowners in ‘distress’

   nationwide.” The Burkes further contended that they had a right to intervene and

   that their motion was timely because the CFPB’s case had not reached trial. They

   asserted that they had an interest in the suit, citing their Texas litigation against


                                               3
Case 9:17-cv-80495-KAM Document 761 Entered on FLSD Docket 01/14/2021 Page 6 of 18
             USCA11 Case: 19-13015 Date Filed: 11/02/2020 Page: 4 of 15



   Ocwen, and claiming that they would be impaired if not allowed to intervene. The

   Burkes also argued that they satisfied the requirements for permissive intervention.

   Without their participation, the Burkes contended, the CFPB’s case would likely

   lead to a “political charade” of a settlement that would not actually compensate the

   victims.

         The CFPB and Ocwen jointly opposed the Burkes’ intervention, and the

   Burkes filed a reply. By May 2019, when their motion to intervene was still

   pending, the Burkes inquired with the district court about the status of the motion.

   In that inquiry, the Burkes also asserted that they should be allowed to intervene to

   access sealed documents that would be useful in their separate litigation.

         The district court denied the Burkes’ motion to intervene. The Burkes then

   moved for reconsideration, raising a new argument not in their motion to

   intervene—that the district court should allow the Burkes to intervene to obtain

   information that they could use in their litigation against Ocwen. The district court

   denied the Burkes’ motion for reconsideration, which it categorized as a motion

   under Federal Rule of Civil Procedure 59(e). The Burkes now appeal both the

   denial of their motion to intervene and their motion for reconsideration.

                                            II

                                            A




                                             4
Case 9:17-cv-80495-KAM Document 761 Entered on FLSD Docket 01/14/2021 Page 7 of 18
             USCA11 Case: 19-13015 Date Filed: 11/02/2020 Page: 5 of 15



         We begin with the Burkes’ motion to intervene as of right. Federal Rule of

   Civil Procedure 24 provides, in pertinent part:


         (a) Intervention of Right. On timely motion, the court must permit
         anyone to intervene who: . . .
               (2) claims an interest relating to the property or transaction that
               is the subject of the action, and is so situated that disposing of the
               action may as a practical matter impair or impede the movant’s
               ability to protect its interest, unless existing parties adequately
               represent that interest.

   This Court has interpreted Rule 24(a)(2) to require a party seeking intervention as a

   right to demonstrate that:

             (1) [their] application to intervene is timely; (2) [they have] an
             interest relating to the property or transaction which is the subject
             of the action; (3) [they are] so situated that disposition of the action,
             as a practical matter, may impede or impair [their] ability to protect
             that interest; and (4) [their] interest is represented inadequately by
             the existing parties to the suit.

   Tech. Training Assocs., Inc. v. Buccaneers Ltd. P’ship, 874 F.3d 692, 695–96 (11th

   Cir. 2017) (quoting Stone v. First Union Corp., 371 F.3d 1305, 1308–09 (11th Cir.

   2004)). Putative intervenors—here, the Burkes—bear the burden of proof to

   establish all four bases for intervention as a matter of right. Chiles v. Thornburgh,

   865 F.2d 1197, 1213 (11th Cir. 1989); Stone, 371 F.3d at 1308. We review the

   denial of a motion to intervene de novo, but subsidiary findings of fact for clear

   error. Tech. Training Assocs., 874 F.3d at 695.




                                              5
Case 9:17-cv-80495-KAM Document 761 Entered on FLSD Docket 01/14/2021 Page 8 of 18
             USCA11 Case: 19-13015 Date Filed: 11/02/2020 Page: 6 of 15



          The district court’s analysis focused on the third and fourth requirements—

   impairment and adequate representation. Specifically, it noted that the Burkes

   “failed to establish that their interests, if any, would be impaired by the disposition

   of this action,” and that “their interests, if any, would be adequately represented by

   CFPB, who seeks to hold Ocwen accountable for allegedly wrongfully foreclosing

   upon property based upon inadequate information.” The district court also

   indirectly addressed timeliness, noting that discovery had been “underway for over

   a year when the motion to intervene was filed.” We will address each of the four

   factors in turn.

          First we consider timeliness. When evaluating timeliness, we look to:

          [t]he length of time during which the would-be intervenor actually
          knew or reasonably should have known of his interest in the case before
          he petitioned for leave to intervene[;] 2. The extent of the prejudice
          that the existing parties to the litigation may suffer as a result of the
          would-be intervenor’s failure to apply for intervention as soon as he
          actually knew or reasonably should have known of his interest in the
          case[;] 3. The extent of the prejudice that the would-be intervenor may
          suffer if his petition for leave to intervene is denied[;] and 4. The
          existence of unusual circumstances militating either for or against a
          determination that the application is timely.

   Salvors, Inc. v. Unidentified Wrecked & Abandoned Vessel, 861 F.3d 1278, 1294

   (11th Cir. 2017). Although the district court did not directly address timeliness,

   “[t]his court may affirm a decision of the district court on any ground supported by

   the record.” Krutzig v. Pulte Home Corp., 602 F.3d 1231, 1234 (11th Cir. 2010).



                                              6
Case 9:17-cv-80495-KAM Document 761 Entered on FLSD Docket 01/14/2021 Page 9 of 18
             USCA11 Case: 19-13015 Date Filed: 11/02/2020 Page: 7 of 15



         Here, the CFPB filed its complaint on April 20, 2017; the Burkes first

   moved to intervene on January 4, 2019. On those facts alone, the Burkes’ motion

   was probably untimely. But the Burkes could, and did, argue that they “actually

   knew, or reasonably should have known of their interest in the case” much later

   than April 20, 2017. See Salvors, 861 F.3d at 1294. The Burkes emphasized that

   they filed their motion to intervene “only a month or so” after the entry of

   judgment of foreclosure in their Texas case.

         But the Burkes first made this argument in their motion to reconsider—not

   their motion to intervene. We have long held that litigants may not use motions to

   reconsider to “relitigate old matters, raise argument or present evidence that could

   have been raised prior to the entry of judgment.” Michael Linet, Inc. v. Vill. of

   Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005); Stone v. Wall, 135 F.3d

   1438, 1442 (11th Cir. 1998); Mays v. U.S. Postal Serv., 122 F.3d 43, 46 (11th Cir.

   1997). In any event, even if the Burkes had properly raised this argument in their

   motion to intervene, it remains unclear whether they would meet their burden on

   timeliness. The Burkes do not explain why they could not have moved to

   intervene before the judgment of foreclosure in their Texas case, which

   commenced in 2011. The Burkes state conclusorily that they “could not have

   intervened any earlier in law as the judgment of foreclosure in their case was by

   plaintiff Deutsche Bank National Trust Company.” Further, they cite to “the


                                             7
Case 9:17-cv-80495-KAM Document 761 Entered on FLSD Docket 01/14/2021 Page 10 of 18
             USCA11 Case: 19-13015 Date Filed: 11/02/2020 Page: 8 of 15



   recent Fifth Circuit decision in Riddle” for the proposition that “they had to sue

   Ocwen [] independently to show a direct and legally protectable interest.”

   Although the Burkes don’t provide a citation, we assume they mean Christiana Tr.

   v. Riddle, 911 F.3d 799 (5th Cir. 2018). In any event, they fail to elaborate further

   on how the foreclosure and Riddle relate to the timing of their motion to intervene.

   The Burkes thus have not satisfied their burden.

          The Burkes also contend that the district court acted in an untimely manner.

   The Burkes note that the district court took six months to rule on their motion to

   intervene, even after the Burkes had reminded the court to rule on the motion. This

   point is simply irrelevant. Whether or not the district court ruled quickly on the

   Burkes’ motion to intervene does not bear on whether the Burkes’ motion was

   timely. Timeliness concerns the putative intervenor’s actions, not those of the

   district court. See Salvors, 861 F.3d at 1294. Accordingly, we conclude that the

   Burkes’ motion was untimely.2

          Second, we consider whether the Burkes possess an interest relating to the

   property or transaction. To have a necessary interest, the putative intervenor “must

   be at least a real party in interest in the transaction which is the subject of the




   2
     We also note, as the district court did, that “the potential for prejudice to both the existing
   parties and the putative intervenor” bears on timeliness. Salvors, 861 F.3d at 1294. Ocwen has
   already conducted extensive discovery. Should the CFPB and Ocwen be required to participate
   in expanded discovery, the likelihood of prejudice to them is real.
                                                   8
Case 9:17-cv-80495-KAM Document 761 Entered on FLSD Docket 01/14/2021 Page 11 of 18
             USCA11 Case: 19-13015 Date Filed: 11/02/2020 Page: 9 of 15



   proceeding.” Purcell v. BankAtlantic Fin. Corp., 85 F.3d 1508, 1512 (11th Cir.

   1996). The interest must be “direct, substantial, [and] legally protectable,” id., and

   a generalized grievance is insufficient, see Chiles, 865 F.2d at 1212–13. The

   interest must be more than purely economic and cannot be speculative. Mt.

   Hawley Ins. Co. v. Sandy Lake Properties, Inc., 425 F.3d 1308, 1311 (11th Cir.

   2005).

         The Burkes’ motion identifies three possible interests: to “(1) make a

   material impact on this Florida case, (2) help save their own homestead from

   wrongful foreclosure and (3) help homeowners in distress nationwide.” The desire

   to make a material impact on a case does not, on its own, constitute a “direct,

   substantial, [and] legally protectable interest sufficient” to intervene by right.

   Purcell, 85 F.3d at 1512. Further, because generalized grievances do not amount

   to sufficient interests in the context of Rule 24, see Chiles, 865 F.2d at 1212–1213,

   the Burkes’ third putative interest, helping homeowners nationwide, is unavailing.

   Although it is possible that the Burkes’ homestead would constitute an interest

   within the meaning of Rule 24, the motion to intervene offers no description of the

   Burkes’ interest in their homestead, and instead only cites to their Texas case. The

   Burkes’ reply brief in support of their motion to intervene provides hardly any

   elaboration on the homestead, stating only that “a homestead is personally at risk




                                              9
Case 9:17-cv-80495-KAM Document 761 Entered on FLSD Docket 01/14/2021 Page 12 of 18
             USCA11 Case: 19-13015 Date Filed: 11/02/2020 Page: 10 of 15



   for the Applicants if this application is denied.” Accordingly, the Burkes have not

   established an interest for the purposes of Rule 24(a)(2).

          Third, we consider whether the Burkes have established the possibility of

   impairment absent their intervention. They have not. The Burkes may separately

   litigate, and they have done so here. This Court has noted that the ability to

   separately litigate defeats the impairment element. See Worlds v. Dep’t of Health

   & Rehab. Servs., State of Fla., 929 F.2d 591, 594 (11th Cir. 1991); see also

   Anderson Columbia Envtl., Inc. v. United States, 42 Fed. Cl. 880, 882 (1999) (“A

   prospective intervenor is also not likely to suffer impairment of its interests where

   it is free to assert its rights in a separate action.”).

          Finally, we consider whether the CFPB adequately represents the Burkes’

   interest in this case. This court “presume[s] that a proposed intervenor’s interest is

   adequately represented when an existing party pursues the same ultimate objective

   as the party seeking intervention.” Fed. Sav. & Loan Ins. Corp. v. Falls Chase

   Special Taxing Dist., 983 F.2d 211, 215 (11th Cir. 1993). When, as here, that

   existing party is a government entity, “[w]e presume that the government entity

   adequately represents the public, and we require the party seeking to intervene to

   make a strong showing of inadequate representation.” FTC v. Johnson, 800 F.3d

   448, 452 (8th Cir. 2015) (quotations omitted).




                                                 10
Case 9:17-cv-80495-KAM Document 761 Entered on FLSD Docket 01/14/2021 Page 13 of 18
             USCA11 Case: 19-13015 Date Filed: 11/02/2020 Page: 11 of 15



          The CFPB’s complaint seeks relief “necessary to redress injury to

   consumers, including, but not limited to, rescission or reform of contracts; refund

   of moneys; restitution; and payment of damages or other monetary relief.” The

   CFPB’s complaint also seeks relief under the Homeowners Protection Act, among

   other statutes. The Burkes share the same ultimate objective—“to protect

   homeowners in ‘distress’ nationwide.” Although the presumption of adequate

   representation is “weak and can be overcome if the plaintiffs present some

   evidence to the contrary,” Stone, 371 F.3d at 1311, the Burkes have identified no

   such evidence here, so the presumption remains.3

          To sum up, the Burkes have failed to establish (1) that their intervention is

   timely, (2) that they have a necessary interest, (3) that failure to intervene would

   impair that interest, and (4) that their interest would not be adequately protected

   absent intervention. Accordingly, we hold that the district court did not err in

   denying the Burke’s motion to intervene as of right.




   3
     The Burkes raise an additional basis for intervention as of right in their brief: “to ensure if
   Ocwens’ motion to dismiss on the Constitutionality question was granted (which was pending
   before the lower court at the time), it could allow the Burkes to become the lead Plaintiffs[] in
   the case.” The Burkes first raised this argument in their reply brief, so it is not properly before
   this Court. See United States v. Oakley, 744 F.2d 1553, 1556 (11th Cir. 1984).
                                                    11
Case 9:17-cv-80495-KAM Document 761 Entered on FLSD Docket 01/14/2021 Page 14 of 18
             USCA11 Case: 19-13015 Date Filed: 11/02/2020 Page: 12 of 15



                                           B

         We next consider whether the district court abused its discretion in

   denying permissive intervention. Federal Rule of Civil Procedure 24(b)

   provides, in relevant part:


         (b) Permissive Intervention.

                (1) In General. On timely motion, the court may permit anyone
                to intervene who: . . .
                       (B) has a claim or defense that shares with the main action
                       a common question of law or fact . . .
                (3) Delay or Prejudice. In exercising its discretion, the court
                must consider whether the intervention will unduly delay or
                prejudice the adjudication of the original parties’ rights.

   “If there is no right to intervene as of right under Rule 24(a), it is wholly

   discretionary with the court whether to allow intervention under Rule 24(b) and

   even though there is a common question of law or fact, or the requirements of Rule

   24(b) are otherwise satisfied, the court may refuse to allow intervention.” Worlds,

   929 F.2d at 595 (quotations and citations omitted).

         We review the denial of a motion for permissive intervention for an

   abuse of discretion. Purcell, 85 F.3d at 1513. A district court abuses it

   discretion when it makes a clear error of judgment or applies the incorrect

   legal standard. Id. At the appellate stage, the requirements for permissive

   intervention are “not really the focus of our inquiry, because we do not

   address the matter in the first instance.” Id. Rather, “we are concerned only

                                               12
Case 9:17-cv-80495-KAM Document 761 Entered on FLSD Docket 01/14/2021 Page 15 of 18
             USCA11 Case: 19-13015 Date Filed: 11/02/2020 Page: 13 of 15



   with ‘clear error [s] of judgment’ that the district court may have made, or

   with ‘incorrect legal standard[s]’ that it may have applied.” Id. (quoting

   SunAmerica Corp. v. Sun Life Assurance Co. of Canada, 77 F.3d 1325, 1333

   (11th Cir. 1996)).

         In denying permissive intervention, the district court concluded:

         In the Motion to Intervene, the proposed Intervenors fail to identify a
         common question of fact or law in support of permissive intervention.
         Even if there were some overlap between CFPB’s case and the claims
         of the proposed Intervenors, the present parties in this action would
         suffer prejudice and undue delay if the proposed Intervenors were
         permitted to intervene in this case. Permitting intervention would
         inevitably force the parties in this case to litigate factual questions not
         present at issue, and the scope of discovery, which had already been
         underway for over a year when the Motion to Intervene was filed,
         would necessarily expand to include those new issues. Therefore the
         Court in its discretion finds that permissive intervention is not
         warranted.

   The district court applied the right legal standard under Rule 24(b)—whether or

   not the Burkes identified a common question of fact or law. Further, the Burkes

   discussed the existence of a common question of fact only in a brief, vague

   manner, and did not adequately connect their foreclosure to the issues underlying

   the CFPB’s suit. We cannot say that the district court made a clear error of

   judgment in concluding that the Burkes did not identify a common question of fact

   or law.

         Even if, as they claim, the Burkes properly identified a common question of

   fact, the district court did not abuse its discretion for two independent reasons.
                                             13
Case 9:17-cv-80495-KAM Document 761 Entered on FLSD Docket 01/14/2021 Page 16 of 18
             USCA11 Case: 19-13015 Date Filed: 11/02/2020 Page: 14 of 15



   First, the Burkes have other means of asserting their right—specifically, their

   lawsuit. This Court has held that “[w]hen an appellant has other adequate means

   of asserting its rights, a charge of abuse of discretion in the denial of a motion for

   permissive intervention would appear to be almost untenable on its face.” Worlds,

   929 F.2d at 595 n. 20 (quoting Korioth v. Brisco, 523 F.2d 1271, 1279 n. 25 (5th

   Cir. 1975)).

         Second, the district court applied the right legal standard and did not make a

   clear error of judgment, by considering the possibility of undue prejudice and

   delay. Rule 24 provided the district court with authority to make this

   determination. Rule 24(b)(3) specifically provides that courts “must consider

   whether the intervention will unduly delay or prejudice the adjudication of the

   original parties’ rights.” Given the inevitability of expanded discovery, and the

   possibility that the existing parties would be forced to litigate new issues, the

   district court did not make a clear error of judgment in determining that the

   existing parties would suffer prejudice and undue delay had the Burkes intervened.

         Finally, the Burkes argue that, in any event, they may intervene for the

   purpose of gaining access to sealed files and protected documents. But the Burkes

   raised this argument for the first time in their motion to reconsider. For the reasons

   explained above, we decline to consider the Burkes’ argument. Michael Linet,

   Inc., 408 F.3d at 763 (noting that litigants cannot use motions to reconsider to


                                             14
Case 9:17-cv-80495-KAM Document 761 Entered on FLSD Docket 01/14/2021 Page 17 of 18
             USCA11 Case: 19-13015 Date Filed: 11/02/2020 Page: 15 of 15



   “relitigate old matters, raise argument or present evidence that could have been

   raised prior to the entry of judgment.”).

          Because the district court applied the right legal standard and did not commit

   a clear error of legal judgment, we hold that the district court acted within its

   discretion in denying the Burkes’ motion for permissive intervention.4


                                                   III

          For the foregoing reasons, we conclude that the district court: (1) did not err

   in denying the motion to intervene as a right because the Burkes: (a) did not file a

   timely motion to intervene, (b) lacked a sufficient interest in the case, (c) would

   not be impaired by the litigation continuing without them, and (d) were adequately

   represented by the CFPB; (2) did not abuse its discretion in denying the motion for

   permissive intervention because it applied the correct legal standard and did not

   make a clear error of judgment; and (3) did not abuse its discretion in denying the

   motion to reconsider because it applied the correct legal standard and did not make

   a clear error of judgment.


          AFFIRMED.



   4
     We review a district court’s denial of a Rule 59(e) motion to reconsider for abuse of discretion.
   Sanderlin v. Seminole Tribe of Fla., 243 F.3d 1282, 1285 (11th Cir. 2001). The district court
   applied the correct legal standard in its denial of the Burkes’ motion to reconsider. Further, for
   reasons similar to those described above, the district court did not make a clear error of
   judgment.
                                                   15
Case 9:17-cv-80495-KAM Document 761 Entered on FLSD Docket 01/14/2021 Page 18 of 18
              USCA11 Case: 19-13015 Date Filed: 11/02/2020 Page: 1 of 1


                                               UNITED STATES COURT OF APPEALS
                                                  FOR THE ELEVENTH CIRCUIT

                                                 ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                               56 Forsyth Street, N.W.
                                                               Atlanta, Georgia 30303


   David J. Smith                                                                                                         For rules and forms visit
   Clerk of Court                                                                                                         www.ca11.uscourts.gov

                                                            November 02, 2020

    MEMORANDUM TO COUNSEL OR PARTIES

    Appeal Number: 19-13015-DD
    Case Style: Joanna Burke, et al v. OCWEN Financial Corp., et al
    District Court Docket No: 9:17-cv-80495-KAM

    This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF") system, unless
    exempted for good cause. Non-incarcerated pro se parties are permitted to use the ECF system by registering for an
    account at www.pacer.gov. Information and training materials related to electronic filing, are available at
    www.ca11.uscourts.gov. Enclosed is a copy of the court's decision filed today in this appeal. Judgment has this day been
    entered pursuant to FRAP 36. The court's mandate will issue at a later date in accordance with FRAP 41(b).

    The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition for rehearing en
    banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for inmate filings, a petition for rehearing
    or for rehearing en banc is timely only if received in the clerk's office within the time specified in the rules. Costs are governed
    by FRAP 39 and 11th Cir.R. 39-1. The timing, format, and content of a motion for attorney's fees and an objection thereto is
    governed by 11th Cir. R. 39-2 and 39-3.

    Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a complete list of all
    persons and entities listed on all certificates previously filed by any party in the appeal. See 11th Cir. R. 26.1-1. In addition, a
    copy of the opinion sought to be reheard must be included in any petition for rehearing or petition for rehearing en banc. See
    11th Cir. R. 35-5(k) and 40-1 .

    Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for time spent on the
    appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme Court of a petition for writ of
    certiorari (whichever is later) via the eVoucher system. Please contact the CJA Team at (404) 335-6167 or
    cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the eVoucher system.

    Pursuant to Fed.R.App.P. 39, costs taxed against appellant.

    Please use the most recent version of the Bill of Costs form available on the court's website at www.ca11.uscourts.gov.

    For questions concerning the issuance of the decision of this court, please call the number referenced in the signature block
    below. For all other questions, please call Bradly Wallace Holland, DD at 404-335-6181.

    Sincerely,

    DAVID J. SMITH, Clerk of Court

    Reply to: Jeff R. Patch
    Phone #: 404-335-6151

                                                                                                OPIN-1A Issuance of Opinion With Costs
